February 10, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  BARRY S. NUSSBAUM, I-10 BNC OFFICE BUILDING, L.P. D/B/A I-10
OFFICE BUILDING, I-10 BNC, L.P., BNC SOUTH LOOP ASSOCIATES, L.P.,
 BNC HOUSTON SOUTH LOOP, L.P. AND BNC INVESTMENTS, L.L.C.,
                             Appellants

NO. 14-13-01052-CV                          V.

                      CITY NATIONAL BANK, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, City National
Bank, signed October 21, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellants, Barry S. Nussbaum; I-10 BNC Office Building, L.P.
d/b/a I-10 Office Building; I-10 BNC, L.P.; BNC South Loop Associates, L.P.;
BNC Houston South Loop, L.P.; and BNC Investments, L.L.C., jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.